Order entered November 16, 2022




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                             No. 05-22-01204-CV

            IN RE DERRICK SHAWN CULBERSON, Relator

         Original Proceeding from the 283rd Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. F98-30801-T

                                  ORDER
                 Before Justices Myers, Nowell, and Goldstein

     Based on the Court’s opinion of today’s date, we DENY relator’s petition for

writ of mandamus.


                                          /s/    LANA MYERS
                                                 JUSTICE